Citation Nr: 0301189	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for right knee 
chondromalacia patella, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1982 to 
November 1989.

This appeal originally arose from an August 1998 RO 
determination that denied a rating in excess of 10 percent 
for right knee chondromalacia patella.  A Notice of 
Disagreement was received in July 1999, and a Statement of 
the Case (SOC) was issued in October 2000.  A Substantive 
Appeal was received subsequently in October 2000.

In January 2001, the veteran testified at a hearing before 
a decision review officer at the RO.

By rating action of April 2001, the RO granted an 
increased rating to 20 percent for right knee 
chondromalacia patella, and also granted an separate 10 
percent rating for right knee arthritis; the matter of 
ratings in excess of 20 and 10 percent, respectively, 
remains for appellate consideration.  A Supplemental SOC 
(SSOC) was also issued in April 2001. 


REMAND

In a January 2002 statement, the veteran requested a 
hearing at the RO.  There is no indication in the claims 
file that a hearing was ever scheduled for him, or that he 
withdrew his request for such a hearing. 

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for local hearing before a hearing 
officer at the RO at the earliest 
available opportunity.  If the veteran 
indicates, in a signed writing, that he 
no longer desires a local hearing, the 
claims file should be transferred to 
the Board in accordance with current 
appellate procedures; otherwise, the 
hearing should be held, and the 
development requested in the following 
paragraphs accomplished.

2.  After the hearing is conducted, the 
RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (promulgated at 38 C.F.R. 
§§ 3.102 and 3.159) are fully complied 
with and satisfied.

3.  After completion of any indicated 
notification and/or development action, 
the RO should readjudicate the claims 
on appeal in light of all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

4.  If either claim continues to be 
denied, the RO must furnish to the 
appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence  during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims (Court).  This remand is in 
the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


